FILED
                              NOT FOR PUBLICATION                           JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO ARREOLA-SOTO and                        No. 08-71616
MARIA DEL CARMEN ARREOLA,
                                                 Agency Nos. A095-443-719
               Petitioners,                                  A095-443-720

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Fernando Arreola-Soto and Maria Del Carmen Arreola, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the BIA considered the evidence of Carole’s emotional difficulties

and acted within its broad discretion in determining that the evidence was

insufficient to establish prima facie eligibility for cancellation of removal. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).

      The BIA did not abuse its discretion in denying the motion based on

evidence of Nicole’s hypertrophic tonsil condition because petitioners failed to

demonstrate that this evidence was previously unavailable. See 8 C.F.R.

§ 1003.2(c); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063-64 (9th Cir. 2008).

      Petitioners’ contentions that the BIA applied an incorrect hardship standard

and failed to consider relevant hardship factors are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                      08-71616